 In the Matter Of INDUSTRIAL RAYON CORPORATIONandTEXTILE WORKERSUNION OF AMERICA, LOCAL 202, C. I. O.Case -No. 5-R-1319.-Decided May 15, 1944Mr. H. I. Lodish,of Cleveland, Ohio, for the Company.Mr. Benjamin Wyle,of New York City, for the Union'.,MissIrene, R. Shriber,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Textile Workers Union ofAmerica, Local 202, C. I. 0., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Industrial Rayon Corporation, herein called the Com-pany, the National Labor Relations Board provided for an 'appropri-ate hearing upon due notice before Robert A. Levett, Trial Examiner.Said hearing was held at Covington, Virginia, on March 2, 1944.TheCompany and the Uliion appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded an.opportunity tofile briefs with the Board.-Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE-BUSINESS OF THE COMPANYIndustrial, Rayon Corporation, a Delaware corporation, with its'principal office and place of business in Cleveland, Ohio, is engaged inthe manufacture of rayon yarn and in the, manufacture, sale, and dis-tribution of tubular knitted rayon fabric. " It owns and operates threeplants which are located at Cleveland, Ohio, Painesville, Ohio, andCovington, Virginia. 'The instant proceeding relates solely to the56 N. L. R. B., No: i04-547 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany's operations in Covington, Virginia, where approximately'1,000 workers are employed. ' The Covington plant uses over $2,000,000worth of raw material annually, practically all of which is purchasedat points outside the State of Virginia.About 99 percent of the prod-ucts finished at this plant, which exceed the annual value of $3,000,900,is shipped to points outside the State of Virginia. ,The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE. ORGANIZATION INVOLVEDTextileWorkers Union of America; Local 202, affiliated with theCongress of Industrial Organizations, is a labor organization' admit-ting to membership employees of the Company.-III.THE QUESTION CONCERNING REPRESENTATIONOn June `11, 1943, the-Union notified the- Company that it repre-'sented a majority of the Company's' section inspectors at the Covingtonplant and requested a collective bargaining conference. , The.Com-pany refused the request on June 15, 1943, contending that the inspec-tors are essentially representatives of management and therefore may,not properly be represented by the Union for the purposes of collectivebargaining.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of theemployees affected by this proceeding.'We find that a question affecting commerce has arisen concerningthe representation of employees of-the Company, within the meaningof Section. 9 (c) and Section, 2' (6) and (7) of, the Act.IV.THE APBROPRIATE UNIT; DETERMINATION OF REPRESENTATIVESOn June 14, 1938, in Case No. R-156, the Board certified the Union'spredecessor, TextileWorkers Organizing Committee (CIO), as theexclusive bargaining representative of all the employees of the Com-pany's predecessor, excepting supervisory, clerical, and salaried em-`ployees.Thereafter, the Union and -the Company executed several.collective bargaining agreements, the last having been entered intoon January 1, 1943.All these contracts, in addition to excluding theabove-mentioned categories of employees from the unit covered by'The Field Examiner repotted that the Union submitted 18 dues payment ledger cards,1 of which was dated in 1941, 2 in 1942, and the remaining 15 in 1943The Tiial Exam-iner further reported that the Union submitted 7 authorization cards to him at the hearing,all of which were dated march 4, 1944, and bore appal i ntli genuine signatui enO. ithat thenames of persons appearing on the cards were listed on the Coumpan^'s pay ion of"Mauch 2,"1944',which contained the names of 19 employees in the cla',sifeahon involved11 INDUSTRIAL RAYON CORPORATION1549their terms specifically excluded the "section inspectors" and-the "headfixer in [the] coning department." 2While the Union has from- thefirst objected to the exclusion of these latter employees from the cover-age of the contracts, it has heretofore deferred to the Company's de-mands in this respect in order to expedite bargaining on behalf of the,other employees.'The Union contends that the appropriate unit consists of the pro-duction and maintenance employees as established by, our prior deci-sion, including the section inspectors and.the head inspector in thecone packing department.3The Company contends that the inspec-tors, as a class, should not be included in any unit for the purposes ofcollective bargaining because they are supervisory employees andbecause they have hitherto been excluded from the past bargainingcontracts entered into by the parties. '-The 19 section inspectors, including the head inspector of the conepacking department, now in the employ of the Company have essen-tially the same functions and authority notwithstanding the fact thatthey work in 5 different departments:The principal duty of theseemployees, as their name implies, is to inspect the products and ma-chines within their yhrious departments for, the purpose of detectingdefects and flaws.They Work under the'same general conditions asthe employees whose work they inspect, with regard to overtime allow-ances, hours of'work, rest periods, and holidays.Like the productionemployees, they are paid on an hourly basis.The record shows thatno new employees are ever hired for this work but that only personswho have been in the Company's employ for many years and who arethoroughly conversant; with the technical aspects of the operations ofthe departments in which they work are ever assigned these jobs.While they are responsible for the quality of the work produced, theydo not supervise production employees in the sense that they have thepower to hire, discharge, lay-off, discipline or otherwise effect changesin their status.Rejection by them of the work of-the production em-ployees does not have any direct or significant effect upon the earningsof those employees; they have no voice in determining or shaping thelabor policy of the Company. It is clear, therefore, that in the areaof labor relations and policy, these employees do not constitute man-agement in the eyes of the rank and file as do truly supervisory em-ployees.,Consequently, the considerations which have impelled amajority of the Board to hold that supervisory employees may not2Notwithstanding their exclusion from the coverage of the contracts the records showsthat several of the inspectors retained their membership in the UnionaAt the hearing in the instant case,the parties stipulated that since the Board's certifica-tion of the Union's predecessor,there has been no change in the general methods of theCompany's operations and that except for the recently installed operation of manufacturingrayon cloth,the employee classifications in all operations have remained unchanged. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstitute appropriate bargaining units are .here inapplicable'Forthese reasons we are of the opinion and find that the section inspectorsas a class may, if they so'desire, form a part of the bargaining unitpresently represented by the Union. In view of the absenee of any -question concerning representation among the employees'in the'p `resentcontract we shall direct that a separate election be held only amongthe section inspectors, including the head inspector in the cone packingdepartment, concerning whom a question' concerning representationhiis arisen.If a majority of the employees involved select the Unionas their' bargaining representative, they will thereby have indicatedtheir desire to and will be included'in the more comprehensive unitpresently represented by the Union.5We shall accordingly direct that the question concerning representa-tion which has arisen be resolved by means of an election by secretballot among all the 'section inspectors, including thehead inspector' inthe cone packing department,' who were employed by the Companyduring the 'pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and additionsset forth in the Direction.'DIRECTION OF ELECTION'By I virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article' III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 9, it is hereby,DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with, Industrial RayonCorporation, Covington, Virginia, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction,, Under the direction and supervision of theRegional Director for the Fifth Region, acting in this matter as agent'for the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the sectioninspectors, including the head inspector of the cone packing depart-ment, who were employed during the payroll period immediatelypreceding the date of this Direction, including any such employees,who did not work during the said pay,; roll period because they were illor on vacation or temporarily laid off, and further- including employeesin the armed-forces of the United States who present themselves in4Cf.Matter of Maryland Drydock Company,andLocal No. 31 of the Industrial Unionof Marine & Shipbuilding Workers of America,49 N. L. R B. 7335We have frequently held that inspectors may be included, in the same unit with the em-ployees whose work they inspectSeeMatter of Gardner-Denver Company, 44 N.L. R. B.,1192;Matter of North American Aa.aatson; Inc., of Kansas, 44 N.L,R. B. 1372;Matterof Pierson Machine,43 N. L. It. B. 1169. INDUSTRIAL RAYON, CORPORATION55,1person at the polls, but excluding any supervisory employees with au-thority to hire, 'promote, discharge, discipline, or' otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, who were employed by, the Company during the pay-roll periodimmediately preceding the date of the Direction of Election herein,and excluding any employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby Textile Workers Union of America, Local 202, affiliated with theCongress of Industrial Organizations for the purposes of collectivebargaining.CHAIRMAN MiLLis took no part in the consideration of the aboveDecision and Direction of Election.[See infra;56 N. L. R. B. 1679 for Supplemental Decision andAmended Direction of Election.]'